As indicated in the majority opinion, the writer is unable to entirely agree with some of the conclusions reached by the majority. He will here briefly note the grounds of his dissent. He recognizes the severity of the penalty which the trial court's judgment visits upon the railway company for its alleged failure to comply with the statutory requirements, yet if it can be reasonably said that the appellant company disregarded the plain provisions of the law, it cannot be relieved of the consequences thereof simply because they are onerous. Waters-Pierce Oil Co. v. Texas, 212 U.S. 86, 29 S. Ct. 220, 53 L. Ed. 417, 430.
The writer is unable to avoid the *Page 136 
conclusion that in the use by the railway company of the storehouse it maintained a "depot," in the sense in which the word is used in the statute under which this action is brought. The fact that the railway company did not own the ground upon which the building stood, it seems to the writer, would not affect the duty of the appellant to comply with the law. As he sees it, the railway company might own the building and lease the ground, or rent the building and own the land, or own both, or lease both, and yet "maintain a depot," if the structure was a building used by such company as a place provided by it for the protection and convenience of its passengers. It is commonly known that railroad companies, owning their depots in cities, let parts of their buildings to express companies, to news companies, to the postal department of the United States government, and for other purposes not directly connected with the railway service, and yet the portions of such buildings used strictly for the protection and convenience of their passengers are none the less depots.
The evident purpose of the act under consideration was to provide for the accommodation of employés in and around the depots and of passengers while waiting for trains, or after disembarking therefrom. Therefore it certainly was not contemplated by the Legislature, that a railroad could, with impunity, avoid the prescribed duty by renting a building rather than owning it, or by securing a building for depot purposes, not owned by the railroad, and for which no money rent was paid, Without reference to where the title to a building or to the ground upon which it was erected might be vested, the question to be determined is, Was the railway company maintaining a depot?
"It is unquestionably a fundamental canon of construction that such interpretation shall be given to acts of the Legislature as will effectuate the intent and purpose of the lawmakers in their enactments, when the intent of the law is plain and obvious, rather than to follow its literal import or a mere grammatical construction" Ellis County v. Thompson, 95 Tex. 32, 64 S.W. 927, 66 S.W. 48.
In Russell v. Farquhar, 55 Tex. 359, Judge Moore uses the following language:
"While it is for the Legislature to make the law, it is the duty of the courts, to `try out the right intendment' of statutes upon which they are called to pass, and by their proper construction to ascertain and enforce them according to their true intent. For it is this intent which constitutes and is in fact the law, and not the mere verbiage used by inadvertence or otherwise by the Legislature to express its intent, and to follow which would pervert that intent."
In 2 Lewis Sutherland's Stat. Const. (2d Ed.) § 347, the author says:
"It is indispensable to the correct understanding of a statute to inquire: First, what is the subject of it; what object is intended to be accomplished by it? When the subject-matter is once clearly ascertained and its general intent, a key is found to all its intricacies; general words may be restrained to it, and those of narrower import may be expanded to embrace it to effectuate that intent. When the intention can be collected from the statute, words may be modified, altered, or supplied so as to obviate any repugnancy or inconsistency to such intention."
See, also, Hill  Morris v. Railway Co., 75 S.W. 874; State v. Railway Co., 37 Conn. 153; Railway Co. v. Thornsberry, 17 S.W. 521.
With these fundamental principles governing statutory construction in mind, it is difficult for the writer to see that the duty and relationship of the railway company to its employés and passengers employed in and frequenting the building used at Fruitland as a depot, would in any way be affected by the fact that the railway company did not own the building, used, in part at least, by it for railway and depot purposes. It had constructed closets, thereby evidently recognizing the need therefor; the building was used by the passenger public practically in the same way and to the same extent that it would have been used if it had been occupied only for railway purposes. The agents of the railway company were none the less employés, for whose benefit in part the statute was enacted, because the money consideration or salary paid them was nominal. The benefits accruing to such agents were none the less real and substantial because they did not come in the form of a salary. The right to have the storehouse building placed upon the railway company's ground was a valuable, if not an expressed, consideration. The writer thinks the case at bar is distinguishable from the Crow Case, 173 S.W. 900, cited in the majority opinion, in several respects, at least: (1) In the Crow Case, the railway company did not own or furnish the ground upon which the storehouse was located; (2) in this case the building was located 10 or 15 feet from the center of the track, while in the cited case the house was located 76 feet from the track, and off the right of way; (3) in the instant case the sign "Fruitland" was furnished by the railway company, in the cited case the sign, "Railroad Ticket Office," was placed over the front door of the store by Greer himself; (4) in the instant case the railway company furnished the closets, while in the cited case such closets as there were, were furnished by Greer, and were, inferentially, the closets used by him in connection with his business and in his home prior to the time that he secured the right to sell tickets for the railway company. These differences, though, perhaps, slight in any one instance, when taken together, may reasonably be sufficient to have justified the trial court in holding, in the instant case, that the building was a depot used for railway purposes by the railway itself, and in the cited case that it was not.
While the writer is not thoroughly convinced that the box car, either with or without trucks, was a depot in the sense the word is used in the statute, yet he does not *Page 137 
think that the Berry Case, cited in the majority opinion, is sufficient authority for holding that it was not. In concluding in the Berry Case that a box car was not a depot, the Supreme Court of Arkansas had under consideration the question whether the placing of a box car on a side track, and at which freight was received and cars stopped when flagged, was a compliance by the railway company with a stipulation in the deed that it would put a "depot on the land." Berry was part owner of a large tract of land along the railway company's right of way, and in part consideration for the conveyance to the railway company of a right of way, including siding, depot grounds, etc., through his land, he stipulated that the railway company should erect a depot. In the sense in which the word was used in the deed, and in consideration of the evident purpose of the grantor in making a stipulation, the expectation of the consequent enhancement in value of his lands and the convenience to those living and working thereon, the writer believes that the court correctly held as it did. But he is not so certain that in the instant case the same construction should follow.
Without extending these remarks further, the writer respectfully enters his dissent, believing that the state was entitled to recover the statutory penalty for the period beginning July 1, 1909, to September 25, 1912, when the depot or storehouse was burned, and that at most the judgment should be reformed so as to allow recovery only for the period mentioned. *Page 275